Bonner, Associate Justice.
The decision of this case depends upon the proper construction of the act of February 5,1850, (Paschal’s Dig., art. 809,) entitled “An act to prevent locations in the colonies of Austin, De Witt, and DeLeon,” and which reads as follows:
“ That no certificate of land, land warrant, or evidence of land claim of any kind whatever, shall hereafter be located upon any land heretofore titled or surveyed within the limits: of the colonies of Austin, De Witt, and De Leon, and the-commissioner of the general land office is hereby prohibited? from hereafter issuing a patent on any location hereafter made for any of the lands described in this act; and should any patent be hereafter issued for the same, or a part thereof, contrary to the provisions of this act, the same shall be null, and void.”
As held by this court in Summers v. Davis, 49 Tex., 541, the object of this statute, and that of the act of 1856, (General Laws, 4th Leg., adjourned session, p. 59,) was undoubtedly to quiet land titles in the colonies named, and would even include a title which, by the decree of the ayuntamiento, had been annulled, and which was “to be regarded as. though it had never had an existence.”
That this land had been “titled or surveyed,” is not questioned; but the old grant to Miguel Muldoon is claimed to. have been null and void because within the littoral leagues, and had never been approved by the Federal Executive of Mexico. The title under which plaintiff claims was subsequent to the act of February 5, 1850. The Legislature, by the express terms of this act, prohibited such subsequent, locations in most emphatic language, and declared them null and void, without any limitation, exception, or reservation as *178to the validity of subsisting prior grants. Should the courts ingraft exceptions upon a statute thus intended to quiet titles, they would encourage that litigation which it was the very obvious intention of the Legislature to prevent. It presents one of those cases in which the courts must await the lead of the political authority before they can act. (Hancock v. McKinney, 7 Tex., 457.)
The plaintiff must recover upon the strength of his own title; and as he has failed to show such legal or equitable claim as would authorize him to disturb the long-continued prior possession of the defendant, the judgment must be affirmed.
Affirmed.